DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 7/21/22 have been received and entered in the application. 
Claims 1-5, 7-16 are currently pending and examined on the merits. 
Claims 1, 7, 10-11 are currently amended.
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-5, and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish if). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G. D. Searie & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See MPEP § 2163.
Claims 1 and 10 contain the limitation “in the absence of a destabilizing amount of fibroblast growth factor (FGF) and transforming growth factor beta (TGFβ)”. The specification as originally filed contains a single mention of “destabilized” at page 5 lines 13-18, which states that “a “naïve HPSC” is a cell that… [is] destabilized by bFGF and TGFβ/Activin signaling” The specification contains no description of what may constitute a “destabilizing amount” of either bFGF or TGFβ in a culture media, nor how one of ordinary skill in the art may determine what constitutes a destabilizing amount. The specification does describe culturing in the absence of bFGF and TGFβ. However, this is the only embodiment described. Therefore, it is not clear that, at the time of invention, applicants had full possession of the claims as presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (US Publication No. 2014/0315301, cited on IDS dated 8/9/21, hereinafter Hanna). 
Hanna discloses methods for generating naïve pluripotent stem cells (para 5, 15). Hanna explains that primed pluripotent stem cells are pluripotent but have restricted developmental potential as compared to naïve pluripotent stem cells, and thus naïve cells may be advantageously utilized for disease research (para 10-11). Hanna discloses obtaining a pluripotent stem cell using methods known in the art (para 342-349). In some embodiments a non-naïve PSC is provided, such as a primed PSC (para 61, 94, 356, 557, 559). The PSCs may be cultured without feeder cells on gelatin and vitronectin coated tissue culture plates in a xeno-free culture media (para 211, 541-545, 1046). In one embodiment the PSCs are cultured in a media containing Knockout DMEM, KSR or AlbuMAX, N2 supplement, recombinant human LIF, recombinant bFGF, recombinant TGFβ1, glutamine, nonessential amino acids, β-mercaptoethanol, Penicillin-Streptomycin, PD0325901 (an ERK 1/2 inhibitor), CHIR99021, (a GSK3β inhibitor), SB203580 (p38 inhibitor), SP600125 (JNK inhibitor) (WIS-NHSM media) (para 837). In some embodiments Activin may be used to replace TGFβ1 (para 437-438). Hanna explains that the WIS-NHSM media may be used to effectively to generate and maintain the naïve cell type (para 1046-1047). Hanna explains that the naïve PSCs produced by the disclosed method maintained normal karyotype after extended passaging (para 1047). In some embodiments, the cells are cultured under hypoxic conditions (para 566-567). Additionally, primed PSCs may be cultured on mouse embryonic fibroblast coated plates in WIS-NHSM media, followed by culture on gelatin/vitronectin coated culture plates (para 1046).
Hanna does not explicitly disclose that the PSCs are cultured in a media without a destabilizing amount of FGF and TGFβ. However, in some embodiments Hanna discloses culturing the PSCs in the presence of FGF receptor and TGFβ receptor blockers or inhibitors (para 32-33, 44-45, 411-412, 473-481; an FGF receptor and TGFβ receptor blockers or inhibitors are interpreted as the equivalent of being in the absence of FGF and TGFβ). Hanna explains that culture media containing the FGF receptor and TGFβ receptor blockers or inhibitors is useful for maintaining pluripotent stem cells in the naïve state (para 1146-1156). Therefore, there is a suggestion present in Hanna that the naïve PSCs may be maintained in the absence of a destabilizing amount of FGF and TGFβ, following culturing in the WIS-NHSM media. 
Claim 3, 10-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as applied to claims 1-2, 4-5, 7-9, and 13-14 above, and in view of Chen et al (Chemically defined conditions for human iPSC derivation and culture. Nature Methods, Vol. 8 (2011) pages 424-429., hereinafter Chen).
Hanna does not explicitly disclose that the vitronectin is full length vitronectin. However, Hanna cites to Chen for methods of producing vitronectin. Chen discloses that full length, wild type vitronectin, and vitronectin mutants, may be produced and purified for use as a culture plate coating (Vitronectin expression purification). Thus, there is a suggestion present in the prior art that the vitronectin could be full length vitronectin. 
Response to Arguments
Applicant's arguments dated 7/21/22 have been considered but are moot in part and not persuasive in part as explained in detail below. 
Claim(s) 1-2, 4-5, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna. Claim 3, 10-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Chen. 
Applicant’s argue that the examiner has failed to consider the claim as a whole; that claim 1 reflects the discovery that removal of the growth factors allows for a natural progression for the derivation of naïve pluripotent stem cells without pharmacokinetic pitfalls of using inhibitors or blockers of FGF or TGFβ (Response p10-11). 

In response, the claims as presented do not require the absence of either FGF or TGFβ; they require the absence of a “destabilizing amount”. The claims do not indicate how these amounts may be achieved, nor do the claims indicate that the absence of the growth factors is in any way advantageous. Therefore, the claims as a whole are not so limited as applicant claims, and Hanna obviates the claims as presented. 
Applicant argues that Chen fails to correct the deficiencies noted in Chen (Response p11). As discussed supra, Hanna is deemed to obviate the claims as presented. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632